Case 1:19-cv-00525-MU Document 1 Filed 08/14/19 Page 1 of 8   PageID #: 1
Case 1:19-cv-00525-MU Document 1 Filed 08/14/19 Page 2 of 8   PageID #: 2
Case 1:19-cv-00525-MU Document 1 Filed 08/14/19 Page 3 of 8   PageID #: 3
Case 1:19-cv-00525-MU Document 1 Filed 08/14/19 Page 4 of 8   PageID #: 4
Case 1:19-cv-00525-MU Document 1 Filed 08/14/19 Page 5 of 8   PageID #: 5
Case 1:19-cv-00525-MU Document 1 Filed 08/14/19 Page 6 of 8   PageID #: 6
   Case 1:19-cv-00525-MU Document 1 Filed 08/14/19 Page 7 of 8           PageID #: 7



         IN THE UNITED STATES DISTRICT COURT FOR THE
                SOUTHERN DISTRICT OF ALABAMA
                        MOBILE DIVISION
 WOODROW DAW,                   )
                                )
      PLAINTIFF,                )
                                )           Case No.:
      V.                        )
                                )
 G.A. WEST & CO., INC.,         )    JURY TRIAL DEMANDED
                                )
      DEFENDANT(S).             )
                                )

                                     SUMMONS
TO: G.A. West & Co., Inc.
 c/o Cogency Global Inc
 2 North Jackson Street, Suite 605
 Montgomery, AL 36104

YOU ARE HEREBY SUMMONED and required to serve upon Plaintiff’s
Attorney:
Kira Fonteneau
The Fonteneau Firm LLC
2151 Highland Avenue S, Suite 205
Birmingham, Alabama 35205
an answer to the complaint which is herewith served upon you, within twenty-one
(21) days after service of this summons upon you, exclusive of the date of service.
IF YOU FAIL TO DO SO, JUDGMENT BY DEFAULT MAY BE TAKEN
AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.
You MUST also file your answer with the clerk of this Court.
                                             Charles R. Diard, Jr.,CLERK


           Date                       By:                 Deputy Clerk
                                       (SEAL OF COURT)
                                       CLERK, U.S. DISTRICT COURT
                                       SOUTHERN DISTRICT OF ALABAMA
                                       155 Saint Joseph St.
                                       Mobile, Alabama 36602

                          SEE REVERSE SIDE FOR RETURN
       Case 1:19-cv-00525-MU Document 1 Filed 08/14/19 Page 8 of 8                       PageID #: 8



                                          RETURN OF SERVICE
Service of the Summons and complaint was made by me1                            Date:

                        Name of Server (Print)


Check one below to indicate appropriate method of                               Date:
service:



                   Served personally upon the Defendant. Place where served:


                   Left copies thereof at the defendant’s dwelling house or usual place of
                   abode with a person of suitable age and discretion then residing therein.

                       Name of person with whom the summons and complaint were left:



                   Returned unexecuted:

                   Other (specify):



                                  STATEMENT OF SERVICE FEES

           Travel                                     Services                             Total

 Declaration of Server
       I declare under penalty of perjury under the laws of the United States of
 America that the foregoing information contained in the Return of Service and
 Statement of Service Fees is true and correct.




 1
     As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
